Case: 20-2298    Document: 52     Page: 1    Filed: 04/08/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                        April 8, 2022

                        ERRATA
                  ______________________

                   Appeal No. 2020-2298

                    LEWIS B. JONES,
                    Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                 Decided: March 31, 2022
                  Precedential Opinion
                 ______________________
 Please make the following change to footnote 6 of the ma-
 jority opinion:
      Alternatively, to achieve the benefit of the ac-
      crual suspension rule, a plaintiff may show
      “that the defendant has concealed its acts with
      the result that plaintiff was unaware of their
      existence or it.” Martinez, 333 F.3d at 1319 (ci-
      tation omitted). This aspect of the rule is not
      at issue in this case.
Case: 20-2298     Document: 52    Page: 2    Filed: 04/08/2022




 2                                                JONES   v. US



 is changed to:
       Alternatively, to achieve the benefit of the ac-
       crual suspension rule, a plaintiff may show
       that the “defendant has concealed its acts
       with the result that [the] plaintiff was una-
       ware of their existence.” Martinez, 333 F.3d
       at 1319 (citation omitted). This aspect of the
       rule is not at issue in this case.